FILED
                           NOT FOR PUBLICATION                               DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    16-10148

              Plaintiff-Appellee,                D.C. No. 2:16-cr-00017-GMN

 v.                                              MEMORANDUM*

CASEY GARRET TETER,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Casey Garret Teter appeals from the district court’s judgment and challenges

the 16-month sentence imposed upon revocation of probation. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Teter contends that the district court procedurally erred by failing to consider

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the sentencing range under U.S.S.G. § 7B1.4, and by failing to explain why it

imposed a sentence within the higher sentencing range applicable to Teter’s

underlying offense. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1008 (9th Cir. 2010), and there was none. The record

reflects that the court was aware of the two sentencing ranges and chose to

sentence Teter within the higher range in light of Teter’s poor performance on

probation and lack of mitigating circumstances. The court’s explanation for the

sentence was sufficient. See United States v. Olabanji, 268 F.3d 636, 637-38 (9th

Cir. 2001).

      Teter next contends that the district court based its sentencing decision on

clearly erroneous facts regarding Teter’s violations. There was no reversible error

because, even if the court misspoke, the record reflects that it properly imposed

sentence on the basis of Teter’s multiple admitted violations. See United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc) (it is procedural error to

“choose a sentence based on clearly erroneous facts”).

      Lastly, Teter contends that the district court’s sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Teter’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing


                                          2                                     16-10148
factors and the totality of the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                16-10148